UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7530



EMRICH C. KENNY,

                                            Plaintiff - Appellant,

          versus


COMMONWEALTH OF VIRGINIA, DEPARTMENT OF
CORRECTIONS; PAUL BASS, Acting Warden; A. M.
PARKER, Major; CRISSY CREATH, LPN; FELECIA
FLEMING, LPN; JOHN DOE HYMAN, LPN,
                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-97-30-3)


Submitted:   February 12, 1998             Decided:   March 4, 1998


Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Emrich C. Kenny, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant, a Virginia inmate, appeals the district court's

order denying relief on his 42 U.S.C. § 1983 (1994) complaint under

28 U.S.C.A. § 1915A (West Supp. 1997). We have reviewed the record

and the district court's opinion accepting the magistrate judge's

recommendation and find that this appeal is frivolous. Accordingly,
we dismiss the appeal on the reasoning of the district court. Kenny
v. Virginia, No. CA-97-30-3 (E.D. Va. Sept. 29, 1997). We deny Ap-

pellant's motion to appoint counsel. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                         DISMISSED




                                 2